Citation Nr: 0910396	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  04-29 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an increased rating for sarcoid lung disease 
with restrictive pulmonary impairment, rated as 30 percent 
disabling from September 15, 2003 and as 60 percent disabling 
from September 23, 2008.  


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Van Stewart, Counsel


INTRODUCTION

The Veteran had active military service from February 1977 to 
August 1980. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The record shows that the Veteran was originally service 
connected for this disability, with a noncompensable (zero 
percent) evaluation, effective from August 22, 1980.  The 
instant claim, received in September 2003, sought an increase 
to a compensable rating.  By a decision dated in March 2005, 
the rating was increased to 30 percent; by a decision dated 
in October 2008, the rating was increased to 60 percent.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant will generally be presumed 
to be seeking the maximum benefits allowed by law and 
regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded, or until the Veteran withdraws the claim.  AB v. 
Brown, 6 Vet. App. 35, 38 (1992).  In the instant case the 
Veteran has not suggested that the recently assigned 60 
percent evaluation would satisfy his appeal for a higher 
evaluation of his lung disorder.  Nor has he or his 
representative otherwise suggested that the maximum rating 
available for that disability is not being sought.  Therefore 
the Board concludes that the issue of entitlement to a higher 
rating for sarcoid lung disease with restrictive pulmonary 
impairment remains open and is properly before the Board.  


FINDING OF FACT

The Veteran's sarcoid lung disease with restrictive pulmonary 
impairment was evidenced by mild to moderate restrictive 
disease, with FEV-1 of 66 percent the predicted value from 
September 15, 2003, and by mild restrictive disease evidenced 
by FEV-1 of 44 percent from September 23, 2008.  


CONCLUSION OF LAW

The criteria for a rating higher than 30 percent from 
September 15, 2003, or higher than 60 percent from September 
23, 2008, for the Veteran's sarcoid lung disease with 
restrictive pulmonary impairment have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.97, 
Diagnostic Codes 6600, 6846 (2008).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see 
Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, subsequent RO actions may "essentially cure[] 
the error in the timing of notice").

The Board notes that the Veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in October 
2003 and January 2007.  (Although the complete notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claims, any timing errors have 
been cured by the RO's subsequent actions.  Id.)

Specifically regarding VA's duty to notify, the notifications 
to the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and 
what information VA would assist in obtaining on the 
Veteran's behalf.  

The Veteran was apprised of the criteria for assigning 
disability ratings and for award of an effective date.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regarding the claimant's increased rating claim, he was 
apprised that, to substantiate the claim, he must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on his employment and daily life.  

He was given the rating criteria for the disability for which 
he seeks an increased rating, and was provided examples of 
the types of medical and lay evidence that the claimant may 
submit or ask VA to obtain that are relevant to establishing 
entitlement to increased compensation.  See Vasquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  While the notifications did 
not specifically mention that he should provide evidence 
demonstrating the effect that worsening had on his daily 
life, based on the content of the record it is clear that he 
expects (i.e., has actual knowledge) that the impact on his 
daily life will be taken into account in adjudicating his 
increased rating claim, and provided information accordingly.  
See Mayfield v. Nicholson, 19 Vet. App. 10, 121 (2005) 
("Mayfield I "), rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).; Sanders v. Nicholson, 487 F.3d 881, 889 
(Fed. Cir. 2007).  For example, in the course of his May 2006 
hearing before the undersigned Board member, he testified as 
to the impact of his lung disease on the activities of his 
daily life such as walking, climbing stairs at home, playing 
with his grandchildren, and participating in active sports.  
Even when he filed his claim for increase he articulated the 
effect his disability had on his ability to walk.  Moreover, 
the Board notes that the Veteran was informed in the January 
2007 VCAA notification that he should provide statements from 
people who have witnessed how his symptoms have affected him, 
which would logically include both at his place of employment 
and in his daily life activities.  The Board therefore finds 
that the RO's notifications to the Veteran were in 
substantial compliance with the holding in Vasquez-Flores, 
supra.  See Mayfield I at 130 (notice letter to claimant was 
in substantial compliance with regulation).  

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment record (STR) file (which contains both 
medical treatment records and non-treatment medical records 
such as reports of physical examinations and reports of 
diagnostic studies, as well as administrative documents and 
dental treatment records), and post-service medical records, 
and secured examinations in furtherance of his claim.  In a 
written statement dated in February 2007, the Veteran stated 
that he had no other information or evidence to give to 
substantiate his claim.  VA has no duty to inform or assist 
that was unmet.  

The Veteran has been afforded several medical examinations in 
connection with this claim.  At a November 2003 VA 
respiratory examination, the Veteran reported that he had 
experienced increasing shortness of breath since 1979.  He 
said the shortness of breath was initially mild, and he did 
not require any medications.  The Veteran had lost 20 pounds 
in the previous four months, but he was still overweight.  He 
complained of constant dry cough and shortness of breath on 
physical exertion.  He had been using an albuterol inhaler on 
an as-needed basis.  A chest x-ray was normal, and unchanged 
from a March 2003 chest x-ray.  A November 2003 pulmonary 
function test (PFT) revealed that the Veteran had Forced 
Expiratory Volume in one second (FEV-1) of 66 percent of 
predicted, FEV-1/FVC (Forced Vital Capacity) ratio of 84 
percent, and Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) of 60 
percent.  The examiner stated that the PFT showed mild 
restrictive disease with slightly reduced DSP.  The 
examiner's diagnosis was that the Veteran had a history of 
sarcoidosis, but the prior chest x-ray was reported normal, 
and there was no evidence of sarcoidosis in the current chest 
x-ray.  He opined that the Veteran had mild-to-moderate 
restrictive disease as shown on the PFT, with a chronic 
cough.  

At a January 2005 VA respiratory examination, the Veteran 
reported that he had experienced progressively worsening 
shortness of breath over the past 15 years, requiring him to 
significantly limit his activities.  He also reported a 
persistent chronic cough and some occasional wheezing.  He 
had been using an albuterol inhaler.  He had no history of 
asthma, but he did have a history of chronic nasal congestion 
and postnasal drip.  He was unable to sleep on his back 
because it resulted in choking and irritation of his upper 
bronchial tubes.  He could not take a deep breath because it 
caused him to cough, so he took shallow breaths.  Weight was 
noted to have been stable.  

Examination of the Veteran's lungs revealed chest excursions 
that were somewhat limited and breath sounds were diminished 
bilaterally.  Expiration was slightly prolonged.  Examination 
of the Veteran's heart revealed distant heart sounds with 
regular rhythm.  The examiner noted that chest x-rays from 
November 2003 were normal, and a December 2004 CT scan of the 
chest was normal.  The examiner reviewed the CT scan, and 
concluded that it was basically normal.  He opined there 
could be some subtle increased nodularity throughout the lung 
parenchyma versus normal bronchovascular markings, however 
those markings did appear to be presenting an increased 
number in a more peripheral location.  No new PFT was 
conducted.  The examiner reviewed the November 2003 PFT, and 
stated that the findings were of moderate restrictive defect.  
There was an increase in residual volume, and diffusion 
capacity was mildly reduced.  There was a slight improvement 
in the forced vital capacity, post bronchodilator, which he 
thought could have been effort related.  He concluded that 
overall the Veteran's pulmonary disorder was a moderate 
defect.

The January 2005 VA examiner's diagnosis was pulmonary 
sarcoidosis.  He stated that he did not have a definitive 
tissue confirmation of the diagnosis, but that the finding of 
a restrictive defect along with the Veteran's history made it 
very likely that he did have an underlying pulmonary sarcoid.  
He also noted that the radiographic findings were not 
helpful, but that subtle abnormalities may not be evident on 
a CT scan.  The examiner also diagnosed chronic bronchitis.  
He opined that the bronchitis was a separate process, but 
that it did contribute to the Veteran's pulmonary impairment.  

A May 2005 nursing entry in the VA treatment reports shows 
that the only active medications that the Veteran was using 
were Triamcinolone oral and nasal inhalers (as indicated by 
the January 2005 examiner, this medication was for treating 
the Veteran's postnasal drip).   A May 2005 VA physician's 
report of a routine check-up on the same day noted that the 
Veteran was doing well with no complaints, and that he was in 
good health with sarcoid; he was advised to make a follow-up 
appointment with his pulmonary physician.  Examination of the 
Veteran's heart showed regular rate and rhythm, no murmur, no 
rub, and no gallop.  Examination of the Veteran's lungs 
showed they were clear with no rhonchi, rales or wheezes.    

At his May 2006 hearing the Veteran testified that he had 
given up his work as an aircraft mechanic and instructor in 
about 2000-2001 because he could no longer stand and speak; 
nor could he climb up on aircraft, all due to shortness of 
breath.  He reported no regular respiratory infections, that 
he has not needed oxygen therapy, and that he sleeps on two 
pillows to keep his head up.  He reported that he had lost 
weight over the past year without trying to lose weight.  He 
still used an albuterol inhaler about 3-5 times a day and was 
taking no antibiotics.  However, he indicated he had been 
taking Prednisone tablets two times a day for the previous 
eight to 12 months.  He reported that he had been 
experiencing chest pains within the past year, and he had 
nitroglycerin pills to take when needed.  He said that his 
doctor felt his chest pains were part of his pulmonary 
symptoms.  The Veteran felt his pulmonary disorder had become 
steadily worse since the last doctor's appointment 
(apparently referring to the January 2005 VA respiratory 
examination).

In order to get a more complete picture of the Veteran's lung 
disorder, the Board remanded in December 2006 to obtain a 
complete history and description of the medications the 
Veteran had been taking since first prescribed medications in 
January 2005.  Since the Veteran had recently reported a 
heart condition, the Board also determined that it was 
necessary to obtain an opinion as to whether the Veteran 
experiences any cardiac involvement due to sarcoid lung 
disease.  Because Diagnostic Code 6846 also allows rating 
active sarcoid lung disease or its residuals as chronic 
bronchitis under Diagnostic Code 6600 )which evaluates lung 
disability utilizing PFT results) the Board also ordered a 
PFT on remand.   

The Veteran was afforded another VA examination in August 
2008.  The Veteran reported that he had slight productive 
cough and also reported hemoptysis that was very seldom, 
consisting of maybe one-eighth of a teaspoon every three to 
four months.  He denied anorexia.  He reported getting short 
of breath with 10 feet of walking or climbing four to five 
steps.  He denied any history of asthma.  He reported that he 
was currently on albuterol inhaler one to two puffs four 
times a day, and taking ibuprofen, 800 mg once a day for his 
ankle.  The examiner noted that a review of the Veteran's 
pharmacy-prescribed medication since January 2005 revealed 
that he was given on January 6, 2005, prednisone dose-pack, 
and a triamcinolone steroid inhalant for twice-a-day use.  
The pharmacy notes indicated that the prescriptions were 
never re-filled.  Also noted was that the Veteran had been on 
levalbuterol inhalant from July 2006 to July 2007, and was 
changed back to albuterol inhalant, which he was currently 
taking.  The record showed that the Veteran has not been on 
steroid inhalants or oral steroids since January 2005.  

The Veteran reported that he has never been on oxygen, and 
has not had ER visits or hospitalization secondary to his 
breathing problems.  He has not been on anticoagulant, had a 
tracheotomy, been on CPAP, or antibiotics, and has never been 
diagnosed with respiratory tract malignancy or with right 
heart failure that is sometimes seen in severe sarcoidosis 
leading to congestive heart failure.  He has not been treated 
for congestive heart failure.  

Examination revealed that the Veteran's heart had regular 
rhythm without murmur.  There was no jugular venous 
distension or hepatojugular reflux.  EKG read as normal sinus 
rhythm, normal ECG; no evidence of cardiomegaly.  A chest x-
ray revealed chronic fibrocalcific changes in the lower lung 
fields.  There was no convincing evidence of cardiomegaly 
disease or sarcoidosis.  

The examiner's opinion was that the Veteran has chronic 
dyspnea with underlying mild restricted pulmonary component 
that is at least as likely as not related to his history of 
pulmonary sarcoidosis.  The examination was unremarkable 
without evidence of cardiomegaly or congestive heart failure, 
and the examiner noted that the Veteran has not required 
systemic steroid.  The chest x-ray did not show the classical 
hilar or mediastinal enlargement.  

The Veteran was afforded another PFT the following month, 
September 2008.  FEV-1-1 was 44 percent of predicted.  FEV-1-
1/FVC was 95 percent.  DLCO(SB) was 77 percent.  The 
physician who administered the PFT reported that spirometry 
revealed moderate reduction of flow rates, and there was some 
mild worsening after inhaled bronchodilator, suggesting 
possible adverse reaction to the inhaled medication.  Shape 
of the flow-volume loop indicated mild obstruction.  There 
was no evidence of upper dysfunction.  

Lung volumes revealed mild concomitant restriction.  
Diffusing capacity is also reduced to a mild degree.  The 
combination of obstruction with low diffusion can be seen 
with emphysema.  The combination of restriction with low 
diffusion can be seen with interstitial disease such as 
pulmonary fibrosis.  The examiner opined that the Veteran 
appeared to have a combination of processes.  

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  

The Court has held that staged ratings are appropriate for an 
increased-rating claim when the factual findings show 
distinct time periods where a service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505 (2008).  Here, the Board will 
stage the ratings for the Veteran's sarcoid lung disease with 
restrictive pulmonary impairment as the RO has done, that is, 
from September 15, 2003, the date of the Veteran's claim, and 
from September 23, 2008, the date on which examination 
revealed a worsened level of disability.  

The Veteran's sarcoidosis is evaluated utilizing the rating 
criteria found at Diagnostic Code 6846.  38 C.F.R. § 4.97.  
Under Diagnostic Code 6846, a 100 percent rating is for 
application when there is cor pulmonale, or; cardiac 
involvement with congestive heart failure, or; progressive 
pulmonary disease with fever, night sweats, and weight loss 
despite treatment.  A 60 percent rating is for application 
when there is pulmonary involvement requiring systemic high 
dose (therapeutic) corticosteroids for control.  A 30 percent 
rating is for application when there is Pulmonary involvement 
with persistent symptoms requiring chronic low dose 
(maintenance) or intermittent corticosteroids.  A non-
compensable (zero percent) rating is for application when 
there is chronic hilar adenopathy or stable lung infiltrates 
without symptoms or physiologic impairment.  

Evaluating the Veteran's sarcoidosis under Diagnostic Code 
6846, the Board finds that a rating higher that the 30 
percent assigned from September 15, 2003, or higher than the 
60 percent assigned from September 23, 2008, is not 
warranted.  A higher, 60 percent, rating is not warranted 
from September 2003 because there is no evidence anywhere in 
the record that the Veteran has been prescribed high dose 
corticosteroids for control.  He was given Prednisone for a 
short time; it was not used except intermittently as 
reflected by the criteria for a 30 percent rating.  A 100 
percent, rating is not warranted under Diagnostic Code 6846 
because there is no evidence of cor pulmonale or any cardiac 
involvement at all.  While the Veteran reported to his August 
2008 examiner that he has night sweats two to three times a 
week, there is no evidence of "progressive pulmonary disease 
[] despite treatment."  

The August 2008 examiner found no evidence of cardiomegaly 
disease or even the service-connected sarcoidosis. The 
Veteran testified at his hearing that his doctor felt his 
chest pains were part of his lung symptoms.  Both the 
November 2003 and the September 2008 examiners described the 
Veteran's disability as a mild restrictive disease.  The 
Board also notes that the Veteran has reported from time to 
time that he had lost weight.  However, examination of the 
Veteran's VA treatment records shows that, while his weight 
has fluctuated between a low of 246 pounds in April 2004, and 
a high of 268 pounds in May 2003, his most recently recorded 
weight, in September 2008, was 250 pounds, only five pounds 
less than it was in February 2001.  The January 2005 VA 
examiner described the Veteran's weight as stable.  The 
evidence, in short, is that the Veteran's reported weight 
losses were typically only a loss of recently gained weight.  

A Note to Diagnostic Code 6846 permits rating active disease 
or residuals as chronic bronchitis (DC 6600) and extra-
pulmonary involvement under specific body system involved.  
Under Diagnostic Code 6600, a 100 percent rating is for 
application with FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory Volume in one 
second to Forced Vital Capacity (FEV-1/FVC) less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) less than 
40-percent predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or; episode(s) of 
acute respiratory failure, or; requires outpatient oxygen 
therapy.  A 60 percent rating is for application when FEV-1 
of 40- to 55-percent predicted, or; FEV-1/FVC of 40 to 55 
percent, or; DLCO (SB) of 40- to 55-percent predicted, or; 
maximum oxygen consumption of 15 to 20 ml/kg/min (with 
cardiorespiratory limit).  A 30 percent rating is for 
application when FEV-1 of 56- to 70-percent predicted, or; 
FEV-1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-
percent predicted.  A 10 percent rating is for application 
when there is FEV-1 of 71- to 80-percent predicted, or; FEV-
1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-percent 
predicted.  Id.

VA regulation requires that post-bronchodilator studies are 
required when PFTs are done for disability evaluation 
purposes, except when the results of pre-bronchodilator PFTs 
are normal or when the examiner determines that post-
bronchodilator studies should not be done and states why.  38 
C.F.R. § 4.96(c)(4) (2008).  

Utilizing the rating criteria from Diagnostic Code 6600, the 
Board finds that the criteria for even a 30 percent rating 
were not present at the November 2003 examination.  A rating 
higher than the 30 percent awarded effective from September 
15, 2003, thus is not warranted utilizing Diagnostic Code 
6600.  It was not until the September 23, 2008, PFT results 
revealed a FEV-1 reading of 44 percent that the criteria for 
a 60 percent award utilizing Diagnostic Code 6600 were met.  

In sum, the Board finds that the Veteran's disability picture 
for the period beginning September 15, 2003, more nearly 
approximates the criteria required for the assigned 30 
percent rating, and that a higher rating is not warranted for 
that period.  The Board also finds that the Veteran's 
disability picture for the period beginning September 23, 
2008, more nearly approximates the criteria required for the 
assigned 60 percent, and that a higher rating for that period 
is not warranted.  


ORDER

Entitlement to a rating higher than 30 percent from September 
15, 2003, and for a rating higher than the currently assigned 
60 percent from September 23, 2008, for the Veteran's sarcoid 
lung disease with restrictive pulmonary impairment is denied.  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


